146 Ga. App. 516 (1978)
246 S.E.2d 515
DAVIS et al.
v.
LaRUE ENTERPRISES, INC.
55822.
Court of Appeals of Georgia.
Submitted May 1, 1978.
Decided July 3, 1978.
Leroy Langston, for appellants.
Richard P. Schultz, N. Forrest Montet, Greer & Klosik, Richard G. Greer, Van Gerpen & Bovis, E. J. Van Gerpen, John G. Haubenreich, Thomas J. Hough, Jr., for appellee.
SMITH, Judge.
This appeal by Davis is from a summary judgment entered in favor of LaRue Enterprises, Inc., which built the swimming pool in which Davis seriously injured himself by diving into the shallow end. Davis alleged that LaRue negligently excavated and constructed the pool in a manner leaving the pool with inadequate slope and depth. The trial court, considering uncontradicted evidence showing that Davis had a thorough and complete knowledge of the layout of this pool and that he nevertheless dived into the shallow end, held that, as a matter of law, Davis had failed to exercise ordinary care for his own safety, citing Simmons v. Classic City Beverages, Inc., 136 Ga. App. 150 (220 SE2d 734) (1975); and Shuman v. Mashburn, 137 Ga. App. 231 (223 SE2d 268) (1976). We agree.
*517 Judgment affirmed. Deen, P. J., and Banke, J., concur.